--------------------------------------------------------------------------------

Exhibit 10.5




AMENDED AND RESTATED
INTERNAP NETWORK SERVICES CORPORATION
1999 STOCK INCENTIVE PLAN FOR NON-OFFICERS




(Originally adopted on June 28, 1999 as the CO SPACE Stock Incentive Plan,
amended on December 22, 1999, January 11, 2000, and March 30, 2000 and assumed
by InterNap Network Services Corporation in connection with the Merger Agreement
dated May 26, 2000. Amended and Restated as the InterNAP Network Services
Corporation 1999 STOCK INCENTIVE PLAN FOR NON-OFFICERS on September 20, 2000)


1.    PURPOSE.  This 1999 Stock Incentive Plan For Non-Officers (the "Plan") is
intended to provide incentives: (a) to non-officer employees and consultants of
InterNAP Network Services Corporation, a Delaware corporation (the "Company"),
and any present or future parent or subsidiaries of the Company (collectively,
"Related Corporations") by providing them with opportunities to purchase stock
in the Company pursuant to Non-Qualified Stock Options ("NSOs") that do not
qualify as Incentive Stock Options under Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code") and (b) to non-officer employees and
consultants of the Company and Related Corporations by providing them with
opportunities to receive awards of stock in the Company whether such stock
awards are in the form of bonus shares, deferred stock awards, or of performance
share awards (the "Awards"), and (c) to non-officer employees and consultants of
the Company and Related Corporations by providing them with opportunities to
make direct purchases of restricted stock in the Company ("Restricted Stock
Purchases"). Non-Qualified Options are referred to hereafter as "Option."
Options, Awards and authorizations to make Restricted Stock Purchases are
referred to hereafter individually as a "Stock Right" and collectively as "Stock
Rights." Documents evidencing the award of Stock Rights may be referred to
collectively as "Stock Rights Agreements." As used herein, the terms "parent"
and "subsidiary" mean "parent corporation" and "subsidiary corporation",
respectively, as those terms are defined in Section 424 of the Code.


2.    ADMINISTRATION OF THE PLAN.
 
A.    BOARD OR COMMITTEE ADMINISTRATION. The Plan shall be administered by the
Board of Directors of the Company (the "Board"). The Board may appoint a
Compensation Committee or a Stock Incentive Plan Committee (as the case may be,
the "Committee") of two (2) or more of its members to administer the Plan and to
grant Stock Rights hereunder, provided such Committee is delegated such powers
in accordance with state law. (All references in this Plan to the "Committee"
shall mean the Board if no such Compensation Committee or Stock Incentive Plan
Committee has been so appointed).


B.    AUTHORITY OF BOARD OR COMMITTEE. Subject to the terms of the Plan, the
Committee shall have the authority to: (i) determine the employees of the
Company and Related Corporations to whom Options may be granted; (ii) determine
the time or times at which Options or Awards may be granted or Restricted Stock
Purchases made; (iii) determine the exercise price of shares subject to each
Option, which price shall not be less than the minimum price specified in
paragraph 6, and the purchase price of shares subject to each Restricted Stock
Purchase or Award; (iv) determine (subject to paragraph 7) the time or times
when each Option shall become exercisable and the duration of the exercise
period; (v) determine whether restrictions such as repurchase options are to be
imposed on shares subject to Options, Awards and Restricted Stock Purchases and
the nature of such restrictions, if any; (vi) impose such other terms and
conditions with respect to capital stock issued pursuant to Stock Rights not
inconsistent with the terms of this Plan as it deems necessary or desirable; and
(vii) interpret the Plan and prescribe and rescind rules and regulations
relating to it.
 
1

--------------------------------------------------------------------------------


 
The interpretation and construction by the Committee of any provisions of the
Plan or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.


C.    DELEGATION OF AUTHORITY TO GRANT AWARDS TO OFFICER. Without limiting the
foregoing, the Board, in its discretion, may also delegate to a single officer
of the Company who is a member of the Board (to the extent consistent with state
law) all or part of the Board's or Committee's authority and duties with respect
to the granting of Stock Rights to individuals. Such officer (the "Delegated
Officer") shall act as a one member committee of the Board, and shall in any
event be subject to the same limitations as are applicable to the Committee.
References to the Committee in this Plan shall also include the Delegated
Officer, but only to the extent consistent with the authorities and duties
delegated to the Delegated Officer by the Board. The Board may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Delegated Officer that were consistent with the terms of
the Plan.


D.    COMMITTEE ACTIONS. The Committee may select one of its members as its
chairman and shall hold meetings at such time and places as it may determine.
Acts by a majority of the Committee, acting at a meeting (whether held in person
or by teleconference), or acts reduced to or approved in writing by all of the
members of the Committee, shall be the valid acts of the Committee. From time to
time the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefore, fill vacancies however caused, or remove all members
of the Committee and thereafter directly administer the Plan, subject to
compliance with paragraph 2A.


3.    ELIGIBLE EMPLOYEES AND OTHERS. Stock Rights may be granted to any
employee, consultant or advisor of the Company or any Related Corporation.
However, notwithstanding any other provision herein to the contrary, no person
shall be eligible for a Stock Right under the Plan (i) who holds a position of
vice president or higher of the Company or Related Corporations, (ii) who would
be considered an "officer" or " director" within the meaning of those terms
under Rule 4460(i)(1)(A) of the National Association of Securities Dealers
Manual (or such amended or successor rule), (iii) who would be considered a
person subject to Section 16b of the Exchange Act of 1934, as amended (and
regulations promulgated thereunder), or (iv) whose eligibility would require
approval of the Plan by the stockholders of the Company under any law or
regulation or the rules of any stock exchange or market system upon which the
Common Stock may then be listed. If not inconsistent with any such law,
regulation or rule, a Stock Right may be granted to a person, not previously
employed by the Company or a Related Corporation, as an inducement essential to
entering into an employment contract with the Company or a Related Corporation.


2

--------------------------------------------------------------------------------


 
The Committee may take into consideration a recipient's individual circumstances
in determining whether to grant a Stock Right. Granting a Stock Right to any
individual or entity shall neither entitle that individual or entity to, nor
disqualify him from, participation in any other grant of Stock Rights.


4.    STOCK. The stock subject to Stock Rights shall be the common stock of the
Company (the "Common Stock"), or shares of Common Stock reacquired by the
Company in any manner. The aggregate number of shares which may be issued
pursuant to the Plan is 1,346,840, subject to adjustment as provided in
paragraph 13.


5.    GRANTING OF STOCK RIGHTS. Stock Rights may be granted under the Plan at
any time after June 29, 1999 and prior to June 28, 2009. The date of grant of a
Stock Right under the Plan will be the date specified by the Committee at the
time it grants the Stock Right or such date that is specified in the instrument
or agreement evidencing such Stock Right; provided, however, that such date
shall not be prior to the date on which the Committee acts to approve the grant.


6.    MINIMUM OPTION PRICE.


A.   PRICE FOR INCENTIVE STOCK OPTIONS.  Incentive Stock Options shall not be
granted under this Plan.


B.    DETERMINATION OF FAIR MARKET VALUE. "Fair Market Value" shall be
determined as of the last business day for which the prices or quotes discussed
in this sentence are available prior to the date such Option is granted and
shall mean (i) the average (on that date) of the high and low prices of the
Common Stock on the principal national securities exchange on which the Common
Stock is traded, if the Common Stock is then traded on a national securities
exchange; or (ii) the last reported sale price (on that date) of the Common
Stock on the NASDAQ National Market List, if the Common Stock is not then traded
on a national securities exchange; or (iii) the closing bid price (or average of
bid prices) last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not then traded on a
national securities exchange and is not reported on the NASDAQ National Market
List.


7.    OPTION DURATION. Subject to earlier termination as provided in
paragraphs 9, 10, and 13, each Option shall expire on the date specified by or
shall have such duration as may be specified by the Committee and set forth in
the original stock option agreement granting such Option, but not more than ten
years from the date of grant. Options shall expire on the date specified in the
agreement granting such Options, subject to extension as determined by the
Committee.


8.    EXERCISE OF OPTION. Subject to the provisions of paragraphs 9 through 13,
each Option granted under the Plan shall be exercisable as follows:
 
A.    VESTING. Unless otherwise specified by the Committee, Options granted to
employees shall vest in accordance with the following schedule: (a) as to 25% of
the shares subject to the Option, on the first anniversary of the date of grant
of the Option; and (b) as to the remaining 75% of the shares subject to the
Option, in 36 equal monthly installments (such monthly vesting dates shall
commence one months following such first annual anniversary on the exact day of
the month as the date of such first annual anniversary, and continue at one
month intervals thereafter, except with respect to any month that does not have
such date, in which case the date in such month shall be the last day of such
month). The Committee may also specify such other conditions precedent as it
deems appropriate to the exercise of an Option.
 
3

--------------------------------------------------------------------------------


 
B.    FULL VESTING OF INSTALLMENTS. Once an installment becomes exercisable it
shall remain exercisable until expiration or termination of the Option, unless
otherwise specified by the Committee.


C.    PARTIAL EXERCISE. Each Option or installment may be exercised at any time
or from time to time, in whole or in part, for up to the total number of shares
with respect to which it is then exercisable, provided that the Committee may
specify a certain minimum number or percentage of the shares issuable upon
exercise of any Option that must be purchased upon any exercise.


D.    ACCELERATION OF VESTING. The Committee shall have the right to accelerate
the date of exercise of any installment of any Option, despite the fact that
such acceleration may cause the application of Sections 280G and 4999 of the
Code if a Change in Control Event, as defined below in paragraph 13C, occurs.


9.    TERMINATION OF EMPLOYMENT. Nothing in the Plan shall be deemed to give any
grantee of any Stock Right the right to be retained in employment or other
service by the Company or any Related Corporation for any period of time.


Notwithstanding anything contained in this paragraph 9 to the contrary, the
Board or Committee may establish rules in particular stock option agreements
with respect to Misconduct, committed by a grantee of a Stock Right. Misconduct
shall have the same meaning as the term Cause, as defined below.


In the event that grantee's Service terminates (other than upon death or
Disability or for Cause), the grantee may exercise his or her Option (to the
extent that the grantee was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the grantee's Service, or
(ii) the expiration of the term of the Option as set forth in the Option. If,
after termination, the grantee does not exercise his or her Option within the
time specified in the Option, the Option shall terminate. In the event an
grantee's Service terminates for Cause, then his or her Option shall terminate
immediately upon such event.
 
10.   DEATH; DISABILITY.


A.   DEATH.  If an optionee ceases to be employed by the Company and all Related
Corporations by reason of his death, or if the employee dies within the thirty
(30) day period after the employee ceases to be employed by the Company and all
Related Corporations, any Option of his may be exercised, to the extent of the
number of shares with respect to which he could have exercised it on the date of
his death, by his estate, personal representative or beneficiary who has
acquired the Option by will or by the laws of descent and distribution, at any
time prior to the earlier of the specified expiration date of the Option or one
hundred and eighty (180) days from thedate of such optionee's death.


4

--------------------------------------------------------------------------------




B.    DISABILITY.  If an optionee ceases to be employed by the Company and all
Related Corporations by reason of his disability, he shall have the right to
exercise any Option held by him on the date of termination of employment, to the
extent of the number of shares with respect to which he could have exercised it
on that date, at any time prior to the earlier of the specified expiration date
of the Option or one (1) year from the date of the termination of the optionee's
employment. For the purposes of the Plan, the term "disability" shall mean
"permanent and total disability" as defined in Section 22(e)(3) of the Code or
successor statute.


11.   ASSIGNABILITY.  Except for Options which may be transferred for estate
planning purposes to the extent provided in the instrument or agreement granting
such Options, no Stock Right shall be assignable or transferable by the grantee
except by will or by the laws of descent and distribution, and during the
lifetime of the grantee each Stock Right shall be exercisable only by him. No
Stock Right, nor the right to exercise any portion thereof, shall be subject to
execution, attachment, or similar process, assignment, or any other alienation
or hypothecation. Upon any attempt so to transfer, assign, pledge, hypothecate,
or otherwise dispose of any Stock Right, or of any right or privilege conferred
thereby, contrary to the provisions thereof or hereof or upon the levy of any
attachment or similar process upon any Stock Right, right or privilege, such
Stock Right and such rights and privileges shall immediately become null and
void. The foregoing shall not be construed to restrict the ability to assign or
transfer shares of Common Stock issued upon the exercise or award of a Stock
Right to the extent that the instrument or agreement granting such Stock Right
permits such assignment or transfer.


12.   TERMS AND CONDITIONS OF STOCK RIGHTS. Stock Rights shall be evidenced by
instruments (which need not be identical) in such forms as the Committee may
from time to time approve. Such instruments shall conform to the terms and
conditions set forth in paragraphs 6 through 11 hereof to the extent applicable
and may contain such other provisions as the Committee deems advisable which are
not inconsistent with the Plan. Without limiting the foregoing, such provisions
may include transfer restrictions, rights of refusal, vesting provisions, and
repurchase rights with respect to shares of Common Stock issuable upon exercise
of Stock Rights, and such other restrictions applicable to shares of Common
Stock issuable upon exercise of Stock Rights as the Committee may deem
appropriate. The Committee may from time to time confer authority and
responsibility on one or more of its own members and/or one or more officers of
the Company to execute and deliver such instruments. The proper officers of the
Company are authorized and directed to take any and all action necessary or
advisable from time to time to carry out the terms of such instruments.


13.   ADJUSTMENTS. Upon the occurrence of any of the following events, an
individual's rights with respect to Stock Rights granted to him hereunder shall
be adjusted as hereinafter provided, unless otherwise specifically provided in
the written agreement between the optionee and the Company relating to such
Stock Right:


A.   CAPITALIZATION ADJUSTMENTS. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Rights, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4 and the outstanding Stock Rights will be appropriately
adjusted in the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Stock Rights. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction "without receipt of consideration" by the Company.)
 
5

--------------------------------------------------------------------------------


 
B.    DISSOLUTION OR LIQUIDATION. In the event of a dissolution or liquidation
of the Company, then all outstanding Stock Rights shall terminate immediately
prior to such event.


C.    CERTAIN CHANGES IN CONTROL. In the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
merger or consolidation in which the Company is not the surviving corporation or
(iii) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise (collectively, a "Change in Control" or "Corporate
Transaction"), then any surviving corporation or
acquiring corporation may assume or continue any Stock Rights outstanding under
the Plan or may substitute similar stock awards (including an award to acquire
the same consideration paid to the shareholders in the transaction described in
this subsection 13C) for those outstanding under the Plan. In the event any
surviving corporation or acquiring corporation refuses to assume or continue
such Stock Rights or to substitute similar stock awards for those outstanding
under the Plan, then with respect to Stock Rights held by participants whose
Service has not terminated, the vesting of such Stock Rights (and, if
applicable, the time during which such Stock Rights may be exercised) shall be
accelerated in full, and the Stock Rights shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Stock Rights
outstanding under the Plan, such Stock Rights shall terminate if not exercised
(if applicable) prior to such event.


D.    TERMINATION OF SERVICE FOLLOWING A CHANGE IN CONTROL. Unless otherwise
specified in the applicable Stock Rights Agreement, in the event of the
occurrence of a Change in Control and provided that a participant's Stock Right
remains in effect following such Change in Control or is assumed, continued or
substituted for any similar stock award in connection with the Change in
Control, then, if such participant's Service is terminated by the Company
without Cause within thirteen (13) months following the effective date of the
Change in Control, all Stock Rights held by such participant (or any substituted
stock awards) shall, as of the date of such termination of Service, vest in full
and become fully exercisable (if applicable) to the extent not previously vested
or exercisable. Such Stock Rights shall remain exercisable until they expire in
accordance with their terms.


The term "Cause" shall have such meaning as is defined in the grantee's
employment or consulting agreement with the Company or a Related Corporation. If
the grantee does not have an employment or consulting agreement with the Company
or a Related Corporation, or if such agreement does not define the term "cause,"
then the term "cause" shall mean: (i) misconduct or dishonesty that materially
adversely affects the Company or a Related Corporation, including without
limitation (A) an act materially in conflict with the financial interests of the
Company or a Related Corporation, (B) an act that could damage the reputation or
customer relations of the Company or a Related Corporation, (C) an act that
could subject the Company or a Related Corporation to liability, (D) an act
constituting sexual harassment or other violation of the civil rights of
coworkers, (E) failure to obey any lawful instruction of the Board or any
officer of the Company or of a Related Corporation and (F) failure to comply
with, or perform any duty required under, the terms of any confidentiality,
inventions or non-competition agreement the grantee may have with the Company or
a Related Corporation, or (ii) acts constituting the unauthorized disclosure of
any of the trade secrets or confidential information of the Company or a Related
Corporation, unfair competition with the Company or a Related Corporation or the
inducement of any customer of the Company or a Related Corporation to breach any
contract with the Company or a Related Corporation. The right to exercise any
Option shall be suspended automatically during the pendency of any investigation
by the Board or its designee, and/or any negotiations by the Board or its
designee and the grantee, regarding any actual or alleged act or omission by the
grantee of the type described in this section.
 
6

--------------------------------------------------------------------------------


 
The term "Service" means the performance of services for the Company or a
Related Corporation by an individual. An individual shall be deemed to remain in
Service for so long as such individual renders services to the Company or a
Related Corporation on a periodic basis in the capacity of an employee or an
independent consultant or advisor.


E.    SECURITIES ACQUISITION. In the event of an acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Exchange Act
of 1934, as amended (the "Exchange Act"), or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or an Affiliate) of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule)
of securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of Directors, then with
respect to Stock Rights held by participants whose Service has not terminated,
the vesting of such Stock Rights (and, if applicable, the time during which such
Stock Rights may be exercised) shall be accelerated in full. Such Stock Rights
shall remain exercisable until they expire in accordance with their terms.


F.    PARACHUTE PAYMENTS. If any payment or benefit participant would receive in
connection with a Change in Control from the Company or otherwise ("Payment")
would (i) constitute a "parachute payment" within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code"), and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the "Excise Tax"), then such Payment shall be reduced to the Reduced Amount.
The "Reduced Amount" shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in participant's receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting "parachute payments" is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless the participant elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
effective date of the Change of Control): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the participant's stock awards unless the
participant elects in writing a different order for cancellation.
 
7

--------------------------------------------------------------------------------


 
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.


The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and participant within fifteen (15) calendar days after the date on
which participant's right to a Payment arises (if requested at that time by the
Company or participant) or at such other time as requested by the Company or
participant. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and participant with an opinion reasonably
acceptable to participant that no Excise Tax will be imposed with respect to
such Payment. Any good faith determination of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and participant.


G.    ISSUANCES OF SECURITIES AND NON-STOCK DIVIDENDS. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to Options. No adjustments shall be made for dividends paid in
cash or in property other than securities of the Company (and, in the case of
securities of the Company, such adjustments shall be made pursuant to the
foregoing subparagraph A).


H.    FRACTIONAL SHARES. No fractional shares shall be issued under the Plan,
and the optionee shall receive from the Company cash in lieu of such fractional
shares.


I.              ADJUSTMENTS. Upon the happening of any of the foregoing events
described in subparagraphs A, B or C above, the class and aggregate number of
shares set forth in paragraph 4 hereof that are subject to Stock Rights which
previously have been or subsequently may be granted under the Plan shall also be
appropriately adjusted to reflect the events described in such subparagraphs.
The Committee or the board of directors of the surviving entity shall determine
the specific adjustments to be made under this paragraph 13 and its
determination shall be conclusive.


If any person or entity owning Common Stock obtained by exercise of a Stock
Right made hereunder receives shares or securities or cash in connection with a
corporate transaction described in this section as a result of owning such
Common Stock, such shares or securities or cash shall be subject to all of the
conditions and restrictions applicable to the Common Stock with respect to which
such shares or securities or cash were issued, unless otherwise determined by
the Committee or the Board of Directors of the surviving entity.
 
8

--------------------------------------------------------------------------------


 
J.              POOLING-OF-INTERESTS ACCOUNTING. If the Company proposes to
engage in a Corporate Transaction or Change in Control intended to be accounted
for as a pooling-of-interests, and in the event that the provisions of this Plan
or of any agreement hereunder, or any actions of the Board taken in connection
with such Corporate Transaction or Change in Control, are determined by the
Company's or the surviving entity's independent public accountants to cause such
Change in Control or Corporate Transaction to fail to be accounted for as a
pooling-of-interests, then such provisions or actions may be amended or
rescinded at the election of the Committee, without the consent of any grantee,
to be consistent with pooling-of-interests accounting treatment for such
Corporate Transaction or Change in Control.


14.   MEANS OF EXERCISING OPTIONS. An Option (or any part or installment
thereof) shall be exercised by giving written notice to the Company at its
principal office address. Such notice shall identify the Option being exercised
and specify the number of shares as to which such Option is being exercised,
accompanied by full payment of the purchase price therefore either (a) in United
States dollars in cash or by check, or (b) at the discretion of the Committee,
by delivery of an irrevocable and unconditional undertaking, satisfactory in
form and substance to the Company, by a creditworthy broker to deliver promptly
to the Company sufficient funds to pay the exercise price, or delivery to the
Company of a copy of irrevocable and unconditional instructions, satisfactory in
form and substance to the Company, to a creditworthy broker to deliver promptly
to the Company cash or a check sufficient to pay the exercise price, or (c) at
the discretion of the Committee through delivery of shares of Common Stock
having a fair market value equal as of the date of the exercise to the cash
exercise price of the Option, provided, however, that such shares of Common
Stock delivered must have been acquired by the holder of the Option more than
six months prior to the exercise of the Option, or (d) at the discretion of the
Committee, by delivery of the grantee's personal recourse note bearing interest
payable not less than annually at no less than 100% of the applicable Federal
rate, as defined in Section 1274(d) of the Code, or (e) at the discretion of the
Committee, by any combination of (a), (b) (c) and (d) above. The holder of an
Option shall not have the rights of a shareholder with respect to the shares
covered by his Option until the date of issuance of a stock certificate to him
for the shares subject to the Option. Except as expressly provided above in
paragraph 13 with respect to changes in capitalization and stock dividends, no
adjustment shall be made for dividends or similar rights for which the record
date is before the date such stock certificate is issued.


15.   TERM AND AMENDMENT OF PLAN. The Plan shall expire on June 28, 2009 (except
as to Options outstanding on that date). The Board may terminate or amend the
Plan in any respect at any time; provided, however that Stock Rights outstanding
on such date shall not be affected by the termination of the Plan.


16.   SECTION 162(m): Section 162(m) does not apply to grants of Stock Rights
under this Plan.


17.   AMENDMENT OF STOCK RIGHTS. The Board or Committee may amend, modify or
terminate any outstanding Stock Rights including, but not limited to,
substituting therefor another Stock Right of the same or a different type, and
changing the date of exercise or realization, provided, that, except as
otherwise provided in paragraphs 9 or 10, the grantee's consent to such action
shall be required unless the Board or Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the grantee.
 
9

--------------------------------------------------------------------------------


 
18.   APPLICATION OF FUNDS. The proceeds received by the Company from the sale
of shares pursuant to Options granted and Restricted Stock Purchases authorized
under the Plan shall be used for general corporate purposes.


19.   GOVERNMENTAL REGULATION. The Company's obligation to sell and deliver
shares of the Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.


20.   WITHHOLDING OF ADDITIONAL INCOME TAXES. Upon the exercise of a
Non-Qualified Option, the making of a Restricted Stock Purchase for less than
its fair market value, the granting of an Award, or the vesting of restricted
Common Stock acquired on the exercise of a Stock Right hereunder, the Company,
in accordance with Section 3402(a) of the Code, may require the grantee or
purchaser to pay additional withholding taxes in respect of the amount that is
considered compensation includible in such person's gross income. The Committee
in its discretion may condition (i) the exercise of an Option, (ii) the making
of a Restricted Stock Purchase for less than its fair market value, (iii) the
granting of an Award, or (iv) the vesting of restricted Common Stock acquired by
exercising a Stock Right, on the grantee's payment of such additional
withholding taxes.


21.   GOVERNING LAW; CONSTRUCTION. The validity and construction of the Plan and
the instruments evidencing Options shall be governed by the laws of the state of
Washington. In construing this Plan, the singular shall include the plural and
the masculine gender shall include the feminine and neuter, unless the context
otherwise requires.
 
 
10